January 2017 Reviewed quarterly Code of Ethics For internal use only James Hudson, Head of Assurance  Asset Management Compliance Contact: +44 (0) 20 7548 3356 Owner: Ross Millar, Interim Compliance Director Last reviewed by US  Monica Parry Morgan Lewis  June 2016  (Not G&H) outside counsel UK  Simon Morris - CMC  June 2016 Scope: Applies to: All staff and most consultants. M&G Business Units* þ Fixed Income þ Real Estate þ Compliance þ Equities þ Group Operations þ Human Resources þ Retail þ Finance þ Risk & Audit þ
